                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF VIRGINIA
                                    HARRISONBURG DIVISION

 JOHN DOE 4, by and through his next )
 friend, NELSON LOPEZ, on behalf of         )
 himself and all persons similarly situated )
                                            )
         Plaintiffs,                        )
                                            )                     Civil Action No. 5:17-cv-00097-EKD
 v.                                         )
                                            )
 SHENANDOAH VALLEY JUVENILE )
 CENTER COMMISSION,                         )
                                            )
         Defendant.                         )

                                 BRIEF IN SUPPORT OF DEFENDANT’S
                                  MOTION FOR PROTECTIVE ORDER

          Defendant Shenandoah Valley Juvenile Center Commission (“SVJC”), by counsel,

 respectfully requests that the Court issue a protective order limiting the scope of Plaintiffs’ First

 Requests for Admissions to facts and documents related to the class as certified by the Court on

 June 27, 2018, and the time period encompassed by the policies against which injunctive relief is

 sought in this case. 1

                                                 INTRODUCTION

          On September 17, 2018, Plaintiffs served their First Requests for Admissions on SVJC.

 See Ex. 1. 2 On October 17, 2018, Defendant served responses to Plaintiffs’ First Requests for

 Admissions. See Ex. 2. The requests consist of 245 Requests for Admission, 16 Requests for


 1
    SVJC does not object to Requests for Admissions regarding UACs who were members of the certified class as of
 June 27, 2018, and which are confined in scope to SVJC’s current policies. However, SVJC expressly reserves the
 right to object to the admissibility of any evidence regarding any individual who is not a member of the class as of
 the trial date.
 2
   Exhibits 1 and 2 have been redacted to conform to the Protective Order entered on May 9, 2018, and pursuant to
 the Order granting leave to file under seal entered on October 16, 2018. See Dkt. Nos. 41 and 91. In addition, the
 749 pages of exhibits to Plaintiff’s requests are not included due to prohibitive file size and the fact that they are not
 dispositive of Defendant’s Motion.


                                                             1

Case 5:17-cv-00097-EKD-JCH Document 93 Filed 10/17/18 Page 1 of 10 Pageid#: 987
 Admission as to Documents, and 749 pages of associated exhibits. As set forth below, Plaintiffs’

 requests are unduly burdensome because they exceed the scope of the certified class and lack

 admissibility at trial. Most of the requests pertain to residents who are not members of the

 certified class. 3 The requests also include residents whose time at SVJC predates the current

 policies against which declaratory and injunctive relief is sought in this case. 4 In addition, many

 of the individual requests require SVJC to expend significant resources reviewing hundreds of

 pages of documents generated over two and a half years.

                                             APPLICABLE LAW

         Rule 26(b) of the Federal Rules of Civil Procedure generally permits “discovery

 regarding any nonprivileged matter that is relevant to the party’s claim or defense and

 proportional to the needs of the case.” However, the scope of permissible discovery is not

 without limit.      Instead, Rule 26 “confers broad discretion on the court to decide when a

 protective order is appropriate and what degree of protection is required.” Seattle Times Co. v.

 Rhinehart, 467 U.S. 20, 36 (1984); see also Nicholas v. Wyndham Int’l, Inc., 373 F.3d 537, 543

 (4th Cir. 2004). Additionally, “the simple fact that requested information is discoverable under

 Rule 26(a) does not mean that discovery must be had,” Nicholas, 373 F.3d at 543, and “[t]he

 court may, for good cause, issue a protective order to protect a party or person from annoyance,

 embarrassment, oppression, or undue burden or expense[.]” Fed. R. Civ. P. 26(c)(1).

         In the context of a discovery dispute, “[w]here a prima facie showing of relevance has

 been made by the party seeking discovery, ‘the burden shifts … to the resisting party to show

 ‘lack of relevance by demonstrating that the requested discovery (1) does not come within the

 3
   Please see Exhibit 1, Requests 1-2, 8-19, 22-27, 29-41, 44-58, 60-64, 66-78, 80-95, 97-101, 103-130, 135-179,
 181-185, 187-189, 191-201, 203-205, 207-220, 222-224, and 226-235.
 4
   Please see Exhibit 1, Requests 1-2, 8, 11, 13-19, 22-24, 26-29, 31, 33, 39-40, 44, 47-58, 60-67, 75, 77, 80-81, 85-
 95, 97-112, 122, 125-130, 135-147, 157, 161-178, 180-189, 191-205, 207-224, and 226-235.


                                                          2

Case 5:17-cv-00097-EKD-JCH Document 93 Filed 10/17/18 Page 2 of 10 Pageid#: 988
 broad scope of relevance as defined under Fed. R. Civ. P. 26(b)(1), or (2) is of such marginal

 relevance that the potential harm occasioned by discovery would outweigh the ordinary

 presumption of broad discovery.’” Scott v. Clarke, 2013 WL 6158458 (W.D. Va. Nov. 25, 2013).

 In recognizing the broad scope of discovery, SVJC has not sought to limit Plaintiffs’ discovery

 relating to non-class members by way of interrogatories, requests for production and depositions.

 However, Plaintiffs’ requests for admissions are on a different footing. Unlike other forms of

 discovery (which do not implicate the admissibility of requested information), requests for

 admission are specifically designed to create admissible facts to be introduced at trial. See Fed.

 R. Civ. P. 36(B) (“A matter admitted under this rule is conclusively established unless the court,

 on motion, permits the admission to be withdrawn or amended.”); and Erie Ins. Prop. & Cas.

 Co. v. Johnson, 272 F.R.D. 177, 183 (S.D. W.Va. 2010) (discussing distinction between the

 purposes of interrogatories and requests for admission). The broad scope of discovery generally

 permitted under Rule 26(b)(1) must be curtailed by the contours of relevancy with regard to

 requests for admissions. Harris v. Koenig, 271 F.R.D. 356, 372 (D. D.C. 2010) (stating that

 “[r]equests for admissions are not a discovery device.”) (internal citations omitted).

 Accordingly, the permissible scope of requests for admissions must be informed by Rule 401 of

 the Rules of Evidence. 5 Id. at 372-73 (sustaining objections to requests for admission involving

 matters outside the relevant time period).




 5
  Rule 401 provides: “Evidence is relevant if: (a) it has any tendency to make a fact more or less probable than it
 would be without the evidence; and (b) the fact is of consequence in determining the action.”


                                                         3

Case 5:17-cv-00097-EKD-JCH Document 93 Filed 10/17/18 Page 3 of 10 Pageid#: 989
                                          ARGUMENT

 1.     Plaintiffs’ Requests for Admissions are irrelevant and unduly burdensome because
        they largely concern former residents who are not members of the certified class.

        Plaintiffs’ First Requests for Admissions define the “relevant time period” as October 4,

 2015 through May 1, 2018. Ex. 1, at 3. The expansive time period utilized in the Plaintiffs’

 Requests for Admission extends far beyond the bounds of the class defined by this Court on June

 27, 2018:

      Latino unaccompanied alien children (UACs) who are currently detained or will be
      detained in the future at Shenandoah Valley Juvenile Center who either: (i) have
      been, are, or will be subject to the disciplinary policies and practices used by SVJC
      staff; or (ii) have needed, currently need, or will in the future need care and treatment
      for mental health problems while detained at SVJC. See Dkt. No. 63, at 4.

        This class definition is also reflected in the Second Amended Class Action Complaint,

 which describes the class as “Latino immigrant youths who are, or may in the future be, confined

 to the Shenandoah Valley Juvenile Center.” See Dkt. No. 68, at 1. Additionally, since the

 Plaintiffs’ initiated the present action, the three initial plaintiffs (John Does 1, 2, and 3) have

 been substituted with John Doe 4, a current SVJC resident who serves as the class representative.

 Does 1, 2, and 3 no longer reside at SVJC, are not class members, and no longer represent the

 interests of the certified class. The class certified by this Court included only those UACs

 housed at SVJC on June 27, 2018, and UACs housed at SVJC in the future.

        As of June 27, 2018, the certified class consisted of 20 UACs under SVJC’s care. Yet,

 the scope of Plaintiffs’ First Requests for Admissions includes 238 UACs. By using a “relevant

 time period” that reaches back over two and a half years, the Plaintiffs’ First Requests seek

 admissions from SVJC regarding former residents who left SVJC long before the class was

 certified, and even before the initiation of the present litigation. However, the plain language of

 this Court’s Order certifying the class is clear that UACs formerly housed at SVJC are not class


                                                 4

Case 5:17-cv-00097-EKD-JCH Document 93 Filed 10/17/18 Page 4 of 10 Pageid#: 990
 members. It is axiomatic that only information pertaining to class members is relevant to

 adjudicating a class action. Harris v. Koenig, 271 F.R.D. at 373 (sustaining relevance objection

 to requests for admission regarding non-class members in securities class action). In other

 words, the class representative must prove that the defendant violated the rights of class

 members rather than third parties. Requests for admissions regarding the treatment of past

 residents at SVJC are irrelevant to the claims alleged by class members, particularly in light of

 changes to SVJC policies which predate this litigation.

         Moreover, several of Plaintiffs’ requests concern unspecified “youth” at SVJC. See Ex.

 1, at 25, Req. Nos. 131 and 132. Plaintiffs define “youth” as “any person detained at SVJC for

 any period of time who, during any portion of the period of detention, was under 18 years of

 age.” See Ex. 1, at 4. This definition includes all youth housed at SVJC, including both UACs

 and non-UACs, and exceeds the parameters defining the certified class.           Thus, Plaintiffs’

 requests are unduly burdensome in that they seek admissions from SVJC regarding non-class

 members that are irrelevant to this case. Accordingly, SVJC should not be required to engage in

 the time-consuming process of responding to hundreds of requests for admission which lack

 admissibility at trial.

         Prior to filing this motion, counsel in this matter conferred regarding the relevance of

 information pertaining to non-class members. Plaintiffs’ counsel cited Scott v. Clarke, 64 F.

 Supp. 3d 813 (W.D. Va. 2014), for the proposition that a detention facility’s historical treatment

 of residents over a number of years might be the subject of permissible discovery in certain class

 action cases. However, in Scott, the defendant argued that a one-year statute of limitations

 operated as an evidentiary bar for evidence that class members, including the named plaintiffs,

 had been denied adequate medical treatment. Id. at 827-28. The Scott case did not consider



                                                 5

Case 5:17-cv-00097-EKD-JCH Document 93 Filed 10/17/18 Page 5 of 10 Pageid#: 991
 whether evidence regarding non-class members or prior policies is relevant and admissible. In

 contrast to Scott, where the evidence related to the interruption of necessary medical treatment of

 class members, Plaintiffs here seek to buttress general allegations of mistreatment at SVJC not

 with testimony or evidence concerning class members, but by looking instead to the experiences

 of residents who are not members of the class. 6

 2.      The time period covered by Plaintiffs’ requests predates policies against which
         declaratory and injunctive relief is sought in this case.

         A significant portion of the time period covered by Plaintiffs’ requests predates the

 current SVJC policies which apply to class members. The scope of many requests includes the

 time period in which previous policies applied to former residents. Thus, those requests not only

 involve non-class members, but policies which have never applied to members of the certified

 class. The treatment of non-class members under previous policies is irrelevant to the relief

 requested by Plaintiffs in this case, which is limited to declaratory and injunctive relief

 concerning SVJC’s current policies and practices.

         There have been significant changes to SVJC’s policies within the time period

 encompassed by Plaintiffs’ requests. In August 2016, a new behavioral management program

 was implemented at SVJC. See Ex. 3, Wong Dep. Tr. 92:13-15. Under the new policy, SVJC

 has shifted away from a discipline-based program and moved towards an incentive-based

 program to promote good behavior.               Id. at 105:12-17.       In particular, the new behavioral

 management program does not include prescribed periods of room confinement for behavioral

 infractions and focuses instead on reducing room confinement and returning residents to normal


 6
   Similarly, the Court’s earlier decision in Scott to overrule defendants’ relevance objections and grant a motion
 compel discovery discussed interrogatories and requests for production of documents rather than requests for
 admission. Scott v. Clarke, 2013 WL 6158458, at 4-6.



                                                         6

Case 5:17-cv-00097-EKD-JCH Document 93 Filed 10/17/18 Page 6 of 10 Pageid#: 992
 programming as soon as possible. Id. at 111:23–112:2. Many of Plaintiffs’ requests require

 SVJC to calculate the cumulative time totals for measures such as room conferment over a time

 period that includes both the past and current policies. See Ex. 1, at 12-15, Req. Nos. 48-67. As

 such, those requests are irrelevant and constitute an undue burden to the extent they require

 SVJC to make admissions concerning policies that have never been applied to current class

 members.

 3.      Plaintiffs’ requests are unduly burdensome in scope and in the resources required
         for SVJC to adequately respond.

         The scope of Plaintiffs’ First Requests for Admissions will require SVJC to devote a

 prohibitive amount of time and resources to formulate accurate responses to many of the 245

 requests. In many instances, each request is drafted in a way that each request requires SVJC to

 review two and a half years of case file documents for each resident to accurately respond. For

 instance, Request 91 states, “Please admit that, during the relevant time period, the number of

 instances for which ET 7 was removed from programming exceeded 25.” Ex. 1, at 19. Similarly,

 Requests 197 through 215 ask SVJC to admit whether individual residents were placed in a

 physical restraint technique (“PRT”) hold more than a specified number of minutes “in a single

 calendar day” without specifying which day is being referenced. Id. at 35-38. Responding to

 these requests would require SVJC to devote hours of staff time to combing through records and

 making calculations based on those records to ascertain whether the calculations proffered by

 Plaintiffs are correct. In essence, Plaintiffs seek to shift the burden of proving the validity of

 their calculations at trial onto SVJC.




 7
  The name used in this request has been redacted in accordance with the Protective Order entered on May 9, 2018.
 See Dkt. No. 41.


                                                         7

Case 5:17-cv-00097-EKD-JCH Document 93 Filed 10/17/18 Page 7 of 10 Pageid#: 993
         Other requests are unnecessarily duplicative in that Plaintiffs seek verification of

 individual fields of information in documents provided in discovery by SVJC while also seeking

 admissions as to whether such documents are accurate and genuine. For example, Requests 9

 through 46 each ask that SVJC admit the dates on which particular residents arrived at and

 departed from SVJC. Ex. 1, at 6-12. The departure and arrival dates for those residents are set

 forth in a single document which is attached to the requests as Exhibit 9, such document’s

 authenticity and genuineness being the subject of Requests 15 and 16.             Id. at 45-46.

 Accordingly, Plaintiffs’ requests are unduly burdensome to the extent that they require SVJC to

 engage in an extensive review of documents provided in discovery simply to confirm Plaintiffs’

 analysis.   Such burden is particularly unwarranted where, as described above, the requests

 include not only former residents who are not class members, but also time periods which

 predate the current policies against which relief in sought in this case.

                                           CONCLUSION

        A significant majority of Plaintiffs’ requests for admission pertain to SVJC residents who

 are not members of the class certified by the Court. In addition, the time period covered by the

 requests predates current SVJC policies regarding behavioral management. As such, the requests

 are unduly burdensome, irrelevant, and inadmissible at trial to the extent they seek admissions

 regarding non-class members and time periods predating current SVJC polices. Accordingly,

 SVJC respectfully requests that the Court enter a Protective Order limiting the scope of

 Plaintiffs’ First Requests for Admission to (a) facts and documents related to members of the

 class certified by the Court on June 27, 2018; and (b) the time period encompassed by SVJC’s

 current behavioral management program, which commenced on August 1, 2016.




                                                   8

Case 5:17-cv-00097-EKD-JCH Document 93 Filed 10/17/18 Page 8 of 10 Pageid#: 994
 Dated: October 17, 2018

                                          SHENANDOAH VALLEY JUVENILE
                                               CENTER COMMISSION
                                                   By Counsel



 By: /s/ Jason A. Botkins
 Jason A. Botkins (VSB No. 70823)
 Melisa G. Michelsen (VSB No. 40001)
 Litten & Sipe, LLP
 410 Neff Avenue
 Harrisonburg, Virginia 22801-3434
 Telephone: (540) 434-5353
 Facsimile: (540) 434-6069
 Email: jason.botkins@littensipe.com
 Email: melisa.michelsen@littensipe.com

 Harold E. Johnson (VSB No. 65591)
 Meredith M. Haynes (VSB No. 80163)
 Williams Mullen
 200 South 10th Street
 Richmond, Virginia 23219
 Telephone (804) 420-6000
 Facsimile: (804) 420-6507
 Email: hjohnson@williamsmullen.com
 Email: mhaynes@williamsmullen.com

 Counsel for Shenandoah Valley Juvenile Center Commission




                                             9

Case 5:17-cv-00097-EKD-JCH Document 93 Filed 10/17/18 Page 9 of 10 Pageid#: 995
                                          CERTIFICATE

          I certify that on the 17th day of October, 2018, I electronically filed the forgoing

  document with the Clerk of the Court using the CM/ECF system, which will send notification of

  such filing to:


          Hannah M. Lieberman (pro hac vice)        Theodore A. Howard (pro hac vice)
          Tiffany Yang (pro hac vice)               Bradley C. Tobias (VSB No. 88046)
          Mirela Missova (pro hac vice)             J. Ryan Frazee (pro hac vice)

          Washington Lawyers Committee              Wiley Rein LLP
          for Civil Rights and Urban Affairs        1776 K Street, NW
          11 Dupont Circle, NW, Suite 400           Washington, D.C. 20006
          Washington, D.C. 20036                    Telephone: (202) 719-7120
          Telephone: (202) 319-1000                 Facsimile: (202) 719-7049
          Facsimile: (202) 319-1010                 thoward@wileyrein.com
          hannah_lieberman@washlaw.org              btobias@wileyrein.com
          tiffany_yang@washlaw.org                  jfrazee@wileyrein.com
          mirela_missova@washlaw.org

          Attorneys for Plaintiff John Doe 4

                                                             /s/ Jason A. Botkins
                                                        Counsel for Shenandoah Valley
                                                         Juvenile Center Commission




                                               10

Case 5:17-cv-00097-EKD-JCH Document 93 Filed 10/17/18 Page 10 of 10 Pageid#: 996
